Reinstated and Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed June 19, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00200-CV

                        IN RE JASON D. WHITNEY, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                311th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-02726

                          MEMORANDUM OPINION

      On March 10, 2014, relator Jason D. Whitney filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Denise
Pratt, presiding judge of the 311th District Court of Harris County, to set aside her
January 24, 2014 order denying relator’s motion to enter an agreed final decree of
divorce, and sign an agreed final decree of divorce pursuant to the mediated
settlement agreement. Subsequently, Judge Pratt resigned as presiding judge of the
311th District Court.
      On April 29, 2014, the Honorable T.O. Stansbury, visiting judge of the
311th District Court, signed the agreed final decree. Relator’s request for relief is
now moot.

      Accordingly, we order relator’s petition for writ of mandamus dismissed.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2